Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jiwen Chen on Tuesday, January 11, 2022.

The application has been amended as follows:

Claim 2.  A dip net provided with lockable hoops capable of being folded leftwards and rightwards, comprising a net rod, a hoop mounting base and hoops, wherein the hoops include a left hoop and a right hoop, the hoop mounting base is mounted on the net rod, and mounting plates are arranged on a left side and a right side of the hoop mounting base; rotary bases are arranged at a rear end of the left hoop and a rear end of the right hoop, and the [[two]] rotary bases are respectively hinged to the mounting plates on the left and right [[two]] sides through rotary shafts; a first connecting plate and a second connecting plate are respectively arranged at a front end of the left hoop and a front end 

Claim 5.  The dip net provided with the lockable hoops capable of being folded leftwards and rightwards according to claim 2, wherein the hoop mounting base is provided with a through hole and a first lock mechanism; the first lock mechanism comprises a first lock catch hinged to the hoop mounting base, and the first lock catch is provided with a first reset spring and a first protrusion which are respectively located on a front side and a rear side of a first hinge joint; and the net rod penetrates through the through hole, and a first lock hole is formed in a front end of the net rod and is matched with the first protrusion.


 second hinge joint 










Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a dip net provided with lockable hoops capable of being folded leftwards and rightwards, comprising wherein the lock device comprises a lock piece, a stop block, springs and pins; the stop block is fixed to a rear side of the hoop mounting base, a sliding area is formed between the stop block and the hoop mounting base, the lock piece is mounted in the sliding area and is slidably connected with the hoop mounting base, the pins are fixed to a front end of the lock piece, the springs are mounted in front of the stop block, front ends of the springs are in close contact with the lock piece, and rear ends of the springs are in close contact with the stop block; and pin holes are formed in rear sides of the rotary bases, and the pin holes are staggered with the rotary shafts and are matched with the corresponding pins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA